DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/24/2020 and 04/01/2021 have been considered by the Examiner.

Drawings
The drawings submitted on 07/24/2020 have been accepted by the Examiner as formal.  

Specification
The Specification submitted on 07/24/2020 has been accepted by the Examiner as formal.  
The Abstract submitted on 07/24/2020 has minor informalities that are corrected in the Examiner’s Amendment, elsewhere below.  

Status of the Claims
Claims 1-3, 5-7, and 9-10 are allowed.
Claims 4 and 8 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/20/2021, with respect to the failure of Teng and Fujiwara to meet the limitation of “a belt that couples the second driver and the second differential structure, or couples the second driver and the first differential structure” (Claim 1, lines 8-9) have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
The Abstract (07/24/2020) of the application has been amended from two paragraphs to a single paragraph and, as amended, reads as follows: 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of Teng and Fujiwara have been mapped to the claimed limitations in the Final Rejection of 07/20/2021, to include the features of a coupling part (Teng: 22) that couples the second driver (Teng: 20) and the first differential unit (Teng: 14, 24, 34). However, neither Teng nor Fujiwara disclose, or the combination of Teng and Fujiwara does not suggest, “a belt that couples the second driver and the second differential structure, or couples the second driver and the first differential structure” as claimed (Claim 1, lines 8-9 and Claim 10, lines 10-11). 
The closest prior art of Mamba (US 2014/0083233) discloses a drive device comprising a first driver (212); a second driver (213); a first differential structure (19, 20, 21, 22) connected to (via belts 252A, 256A and 252B, 256B) the first driver (212) and the second driver (213); a belt (either of 252A, 256A, 252B, or 256B) that couples the second driver and the second differential structure, or couples (fig. 6) the second driver (213) and the first differential structure (19, 20, 21, 22); circuitry (3) that controls the first driver (212), the second driver (213). Mamba does not disclose a third driver; a second differential structure connected to the second driver and the third 
Absent hindsight, the prior art is silent on any teaching, suggestion, or motivation to combine the structure of the prior art of Teng and Fujiwara with the disclosed belt of Mamba. Therefore, the prior art does not disclose or render obvious, “a belt that couples the second driver and the second differential structure, or couples the second driver and the first differential structure; wherein the circuitry controls the second driver at a constant speed, and controls a speed of each of the first driver and the third driver relative to that of the second driver, and the constant speed, the speed of the first driver, and the speed of the third driver are each greater than zero” as claimed (Claim 1, lines 8-9 and 11-14; and Claim 10, lines 10-11 and 13-16); and to modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        



/Jake Cook/Primary Examiner, Art Unit 3658